DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 10, 2021, in which claims 1-2, 4, 6-8, 10, 12-14, 16, 18-20, 22 and 24-28 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on November 20, 2020 and February 10, 2021, with respect to claims 1-2, 4, 6-8, 10, 12-14, 16, 18-20, 22 and 24-28 have been fully considered and are persuasive.  The objection and 35 USC 103 rejection set forth in the last office action have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sumon Dasgupta (Reg. No. 63,023), on February 22, 2021.
The application has been amended as follows: 



a processor;
memory communicatively coupled to the processor; and
logic communicatively coupled to the processor to:
group data objects of a dataset into first and second groups respectively based on a first and second number of clusters for a search of the dataset,
evaluate the first and second groups to determine respective first and second internal cluster validation indexes,
adjust one or more of the first and second number of clusters based on the first and second internal cluster validation indexes, and
execute a modified Fibonacci search to adjust the first and second number of clusters based on first and second Fibonacci numbers associated with the determined first and second internal cluster validation indexes, apply a ceiling function to the adjusted first number of clusters, and apply a floor function to the adjusted second number of clusters.

7. (Currently Amended) A semiconductor package apparatus, comprising:
A substrate; and 
logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic or  fixed-functionality logic hardware, the logic coupled to the substrate to
group data objects of a dataset into first and second groups respectively based on a first and second number of clusters for a search of the dataset,

adjust one or more of the first and second number of clusters based on the first and second internal cluster validation indexes, and
execute a modified Fibonacci search to adjust the first and second number of clusters based on first and second Fibonacci numbers associated with the determined first and second internal cluster validation indexes, apply a ceiling function to the adjusted first number of clusters, and apply a floor function to the adjusted second number of clusters.

13. (Currently Amended) A method of adjusting a number of clusters of a dataset, comprising:
	grouping data objects of the dataset into first and second groups respectively based on a first and second number of clusters for a search of the dataset;
evaluating the first and second groups to determine respective first and second internal cluster validation indexes;
adjusting one or more of the first and second number of clusters based on the first and second internal cluster validation indexes; and
execute a modified Fibonacci search, wherein the conducting includes adjusting the first and second number of clusters based on first and second Fibonacci numbers associated with the determined first and second internal cluster validation indexes, applying a ceiling function to the adjusted first number of clusters, and applying a floor function to the adjusted second number of clusters.



group data objects of a dataset into first and second groups respectively based on a first and second number of clusters for a search of the dataset;
evaluate the first and second groups to determine respective first and second internal cluster validation indexes;
adjust one or more of the first and second number of clusters based on the first and second internal cluster validation indexes; and
execute a modified Fibonacci search to adjust the first and second number of clusters based on first and second Fibonacci numbers associated with the determined first and second internal cluster validation indexes, apply a ceiling function to the adjusted first number of clusters, and apply a floor function to the adjusted second number of clusters.

25. (Currently Amended) The system of claim 1, wherein the logic is further to:
assign data objects of the dataset to centroids of the clusters;
execute a determination that the first and second numbers of clusters are adjusted based on a comparison of the first number of clusters to the second number of clusters; and
based on the determination, adjust each of the first and second number of clusters based on a ratio of the first and second Fibonacci numbers.





assign data objects of the dataset to centroids of the clusters;
execute a determination that the first and second numbers of clusters are adjusted based on a comparison of the first number of clusters to the second number of clusters; and
based on the determination, adjust each of the first and second number of clusters based on a ratio of the first and second Fibonacci numbers.

27. (Currently Amended) The method of claim 13, further comprising:
assigning data objects of the dataset to centroids of the clusters;
execute a determination that the first and second numbers of clusters are adjusted based on a comparison of the first number of clusters to the second number of clusters; and
based on the determination, adjusting each of the first and second number of clusters based on a ratio of the first and second Fibonacci numbers.

28. (Currently Amended) The at least one computer readable medium of claim 19, comprising a further set of instructions, which when executed by the computing device, cause the computing device to:
assigning data objects of the dataset to centroids of the clusters;
execute a determination that the first and second numbers of clusters are adjusted based on a comparison of the first number of clusters to the second number of clusters; and
based on the determination, adjusting each of the first and second number of clusters based on a ratio of the first and second Fibonacci numbers.

Allowable Subject Matter
Claims 1-2, 4, 6-8, 10, 12-14, 16, 18-20, 22 and 24-28 are allowed in light of the Applicant’s argument in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in utilizing spherical k-means clustering technique for k parameter trial executions, Calinski-Harabasz (CH) validation index to assess the quality of the clustering, and multi-section search based on modified Fibonacci search to efficiently find the maximum value of the CH index for particular dataset by evaluating the first and second groups data objects of a dataset to determine respective first and second cluster validation indexes, and adjusting one or more of the first and second number of clusters based on the first and second cluster validation indexes.
However, none of the cited references, singular and any order combination identifies a peak or maximum CH index value without calculating a CH index value for every value of the k parameter, wherein various binary or multi-section search techniques are utilized to converge upper and lower bounded k values to an optimal or near-optimal k value for a particular dataset by utilizing a modified Fibonacci search to determine a good or optimal value for the k parameter for a document-based dataset, wherein the Fibonacci search utilizes floor and ceiling functions (e.g., floor(x) and ceil(x)) to work with natural numbers, wherein the floor(x) function maps a real number to the largest previous integer relative to x (e.g., floor(x) = the largest integer not greater than x) and ceil(x) function maps a real number to the smallest following integer relative to x (e.g., ceil(x) = the smallest integer not less than x). These claimed features render claims 1-2, 4, 6-8, 10, 12-14, 16, 18-20, 22 and 24-28 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.











/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 22, 2021